Exhibit 10.5

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
to be effective as of February 17, 2020 (the “Effective Date”), between NUCOR
CORPORATION, a Delaware corporation with its principal place of business in
Charlotte, North Carolina (“Nucor Corporation”), and LADD R. HALL (“Executive”),
a resident of North Carolina.

WHEREAS, Executive is currently employed in the position of Executive Vice
President of Nucor Corporation;

WHEREAS, Nucor Corporation’s Board of Directors (the “Board”) has determined it
is in the best interests of Nucor Corporation to amend certain entitlements and
retirement and benefit plans applicable to executives of Nucor Corporation;

WHEREAS, Nucor Corporation desires to continue to employ Executive as Executive
Vice President of Nucor Corporation on the terms and subject to the conditions
set forth in this Agreement, which terms and conditions reflect the
aforementioned amendments to executive entitlements and retirement and benefit
plans;

WHEREAS, prior to the Effective Date, Executive and Nucor Corporation discussed
the requirements of the restrictive covenants contained in this Agreement as a
condition to Executive’s continued service as an Executive Vice President of
Nucor Corporation;

WHEREAS, the terms of this Agreement provide Executive with the opportunity to
earn benefit entitlements not previously available to Executive;

WHEREAS, Executive agrees and acknowledges that in Executive’s position of
Executive Vice President of Nucor Corporation, Executive will continue to have
access to and knowledge of Nucor’s (as hereinafter defined) trade secrets and
confidential information; and

WHEREAS, the parties wish for Nucor Corporation to employ Executive under the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration for the promises and mutual agreements
contained herein, the parties agree, effective as of the Effective Date, as
follows:

1.    Definitions. In addition to terms defined elsewhere in this Agreement, for
purposes of this Agreement the following definitions shall apply:

(a)    “AIP” means the Nucor Corporation Senior Officers Annual Incentive Plan
and any successor plan.

(b)    “Base Salary” means the amount Executive is entitled to receive from
Nucor in cash as wages or salary on an annualized basis in consideration for
Executive’s services, (i) including any such amounts which have been deferred
and (ii) excluding all other elements of compensation such as, without
limitation, any bonuses, commissions, overtime, health benefits, perquisites and
incentive compensation. For the purpose of determining an Executive’s Change in
Control Non-Compete Benefits, “Base Salary” shall mean, with respect to
Executive, the greater of (i) Executive’s highest Base Salary during the 12
month period immediately preceding the Change in Control and (ii) Executive’s
highest Base Salary in effect at any time thereafter.



--------------------------------------------------------------------------------

(c)    “Business” means the research, manufacture, marketing, trading, sale,
fabrication, placement and/or distribution of steel or steel products (including
but not limited to flat-rolled steel, special quality and merchant quality steel
bar and shapes, concrete reinforcement bars, structural steel, hollow structural
section tubing, conduit tubing, steel plate, steel joists and girders, steel
deck, steel fasteners, steel pilings, metal building systems, wire rod,
welded-wire reinforcement rolls and sheets, cold finished steel bars and wire,
guard rail, and structural welded-wire reinforcement) or steel or steel product
inputs (including but not limited to scrap metal and direct reduced iron).

(d)    “Change in Control” means and includes the occurrence of any one of the
following events:

(i)    individuals who, at the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after the Effective Date
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of Nucor Corporation in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of Nucor Corporation as
a result of an actual or threatened election contest (as described in Rule
14a-11 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (as such term is defined in
Section 3(a)(9) of the Exchange Act and as used in Section 13(d)(3) and 14(d)(2)
of the Exchange Act) other than the Board (“Proxy Contest”), including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest, shall be an Incumbent Director;

(ii)    any person becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Nucor Corporation
representing 25% or more of the combined voting power of Nucor Corporation’s
then outstanding securities eligible to vote for the election of the Board (the
“Nucor Corporation Voting Securities”); provided, however, that the event
described in this clause (ii) shall not be a Change in Control if it is the
result of any of the following acquisitions: (A) an acquisition directly by or
from Nucor Corporation or any Subsidiary; (B) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Nucor Corporation or
any Subsidiary, (C) an acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) an acquisition
pursuant to a Non-Qualifying Transaction (as defined in clause (iii) of this
definition); or

(iii)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving Nucor
Corporation that requires the approval of Nucor Corporation’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of Nucor Corporation’s assets (a “Sale”), unless immediately following such
Reorganization or Sale: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Reorganization or the corporation which has
acquired all or substantially all of the assets of Nucor Corporation (in either
case, the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation

 

2



--------------------------------------------------------------------------------

that directly or indirectly has beneficial ownership of 100% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Nucor Corporation Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which Nucor Corporation Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Nucor Corporation Voting Securities among the holders thereof
immediately prior to the Reorganization or Sale, (B) no person (other than
(x) Nucor Corporation, (y) any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation,
or (z) a person who immediately prior to the Reorganization or Sale was the
beneficial owner of 25% or more of the outstanding Nucor Corporation Voting
Securities) is the beneficial owner, directly or indirectly, of 25% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Reorganization or
Sale were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale
(any Reorganization or Sale which satisfies all of the foregoing criteria, a
“Non-Qualifying Transaction”).

(e)    “Change in Control Non-Compete Benefits” means the payments and benefits
provided under Section 5.

(f)    “Change in Control Period” means 24 months.

(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

(h)    “Committee” means the Compensation and Executive Development Committee of
the Board.

(i)    “Competing Business Activity” means any business activity (other than
business activities engaged in for or on behalf of Nucor) that (i) is the same
as, or is in competition with, any portion of the Business, and (ii) is a
business activity in which Executive was involved or engaged during the course
of Executive’s employment with Nucor.

(j)    “Confidential Information” includes all confidential and proprietary
information of Nucor, including, without limitation, any of the following
information to the extent not generally known to third persons: financial and
budgetary information and strategies; plant design, specifications, and layouts;
equipment design, specifications, and layouts; product design and
specifications; manufacturing processes, procedures, and specifications; data
processing or other computer programs; research and development projects;
marketing information and strategies; customer lists; vendor lists; supplier
lists; information about customer preferences and buying patterns; information
about supplier or vendor preferences and patterns; information about prospective
customers, vendors, suppliers or business opportunities; proprietary information
with respect to any Nucor employees; proprietary information of any customers,
suppliers or vendors of Nucor; information about Nucor’s costs and the pricing
structure used in sales to customers or purchases from suppliers or vendors;
information about Nucor’s overall corporate business strategy; and technological
innovations used in Nucor’s business, to the extent that such information does
not fall within the definition of Secret Information.

 

3



--------------------------------------------------------------------------------

(k)    “Customer or Supplier” means the following alternatives:

(i)    any customer, vendor or supplier of Nucor with whom Executive or
Executive’s direct reports had significant contact or with whom Executive or
Executive’s direct reports directly dealt on behalf of Nucor at the time of, or
at any time during the 12 month period immediately prior to, the Date of
Termination, but if such definition is deemed overbroad by a court of law, then;

(ii)    any customer, vendor or supplier of Nucor with whom Executive had
significant contact or with whom Executive directly dealt on behalf of Nucor at
the time of, or at any time during the 12 month period immediately prior to, the
Date of Termination, but if such definition is deemed overbroad by a court of
law, then;

(iii)    any customer, vendor or supplier of Nucor about whom Executive had
obtained Secret Information or Confidential Information by virtue of Executive’s
employment with Nucor at any time during the 12 month period immediately prior
to the Date of Termination;

provided, however, that the term “Customer or Supplier” shall not include any
business or entity that no longer does business with Nucor without any direct or
indirect interference by Executive or violation of this Agreement by Executive,
and that ceased doing business with Nucor prior to any direct or indirect
communication or contact by Executive.

(l)    “Date of Termination” means the date of Executive’s separation from
service with Nucor. For purposes of this Agreement, the term “separation from
service” shall be defined as provided in Section 409A of the Code and applicable
regulations.

(m)    “Equity Award Plan” means the Nucor Corporation 2014 Omnibus Incentive
Compensation Plan and any successor plan and the award methodology adopted by
the Committee and in effect thereunder from time to time.

(n)    “General Non-Compete Benefits” means the payments and benefits provided
under Section 4.

(o)    “Good Reason” means, with respect to Executive, the occurrence of any of
the following events after a Change in Control:

(i)    a material reduction in Executive’s Base Salary;

(ii)    a material reduction in Executive’s annual or long-term incentive
compensation opportunity under the AIP, the LTIP or other annual or long-term
incentive plan for which Executive is eligible from the Executive’s annual or
long-term incentive compensation opportunity under the AIP, the LTIP or other
annual or long-term incentive plan for which Executive is eligible immediately
prior to the Change in Control;

(iii)    a material reduction in the value of Executive’s target equity
incentive award under the Equity Award Plan from the value of Executive’s target
equity incentive award under the Equity Award Plan immediately prior to the
Change in Control;

 

4



--------------------------------------------------------------------------------

(iv)    a material reduction in the aggregate level of employee benefits offered
to Executive in comparison to the employee benefit programs and arrangements
enjoyed by Executive immediately prior to the Change in Control;

(v)    a change in Executive’s principal work location to a work location that
is more than 50 miles from the location where Executive was based immediately
prior to the Change in Control; or

(vi)    the assignment to Executive of any duties inconsistent in any respect
with Executive’s position, authority, duties or responsibilities as in effect
immediately prior to the public announcement of the Change in Control (including
offices, titles, reporting requirements and relationships and status) or any
other action by Nucor Corporation which results in any diminution in Executive’s
position, authority, duties or responsibilities.

Any good faith determination of Good Reason made by Executive shall be
conclusive and binding on Nucor Corporation.

(p)    “LTIP” means the Nucor Corporation Senior Officers Long-Term Incentive
Plan and any successor plan.

(q)    “Month’s Base Pay” means Executive’s Base Salary divided by 12.

(r)    “Nucor” means Nucor Corporation and its direct and indirect subsidiaries
and affiliates in existence or planned during the course of Executive’s
employment with Nucor.

(s)    “Prospective Customer or Supplier” means any person or entity who does
not currently or has not yet purchased the products or services of Nucor or
provided products or services to Nucor, but who, at the time of, or at any time
during the 12 month period immediately prior to, the Date of Termination, has
been targeted by Nucor as a potential user of the products or services of Nucor
or supplier or vendor of products or services to Nucor, and whom Executive or
Executive’s direct reports participated in the solicitation of on behalf of
Nucor.

(t)    “Restrictive Period” means a period of time commencing upon the Date of
Termination and expiring 24 months thereafter.

(u)    “Restricted Territory” means Executive’s geographic area of
responsibility at Nucor which Executive acknowledges extends to the full scope
of Nucor operations throughout the world. “Restricted Territory” therefore
consists of the following alternatives reasonably necessary to protect Nucor’s
legitimate business interests:

(i)    Western Europe, the Middle East, South America, Central America and North
America, where Executive acknowledges Nucor engages in the Business, but if such
territory is deemed overbroad by a court of law, then;

(ii)    The United States, Canada, Mexico, Guatemala, Honduras, the Dominican
Republic, Costa Rica, Colombia, Argentina and Brazil, where Executive
acknowledges Nucor engages in the Business, but if such territory is deemed
overbroad by a court of law, then;

 

5



--------------------------------------------------------------------------------

(iii)    The United States, Canada and Mexico, where Executive acknowledges
Nucor engages in the Business, but if such territory is deemed overbroad by a
court of law, then;

(iv)    The contiguous United States, where Executive acknowledges Nucor engages
in the Business.

(v)    “Secret Information” means Nucor’s proprietary and confidential
information (i) that is not generally known in the Business, which would be
difficult for others to acquire or duplicate without improper means, (ii) that
Nucor strives to keep secret, and (iii) from which Nucor derives substantial
commercial benefit because of the fact that it is not generally known. As used
in this Agreement, Secret Information includes, without limitation: (w) Nucor’s
process of developing and producing raw material, and designing and
manufacturing steel and iron products; (x) Nucor’s process for treating,
processing or fabricating steel and iron products; (y) Nucor’s customer,
supplier and vendor lists, non-public financial data, strategic business plans,
competitor analysis, sales and marketing data, and proprietary margin, pricing,
and cost data; and (z) any other information or data which meets the definition
of Trade Secrets.

(w)    “Solicit” means to initiate contact for the purpose of promoting,
marketing, selling, brokering, procuring or obtaining products or services
similar to those Nucor offered or required during the tenure of Executive’s
employment with Nucor or to accept business from Customers or Suppliers or
Prospective Customers or Suppliers.

(x)    “Subsidiary” means any corporation (other than Nucor Corporation),
limited liability company, or other business organization in an unbroken chain
of entities beginning with Nucor Corporation in which each of such entities
other than the last one in the unbroken chain owns stock, units, or other
interests possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock, units, or other interests in one of the other
entities in that chain.

(y)    “Trade Secrets” means any information or data meeting the definition for
such term under either the North Carolina Trade Secrets Protection Act or the
federal Defend Trade Secrets Act of 2016.

(z)    “Year of Service” shall mean each continuous 12 month period of
employment, including fractional portions thereof and periods of authorized
vacation, authorized leave of absence and short-term disability leave, with
Nucor Corporation and its Subsidiaries or their respective successors.
Employment with an entity prior to the date it became a Subsidiary shall not be
considered for purposes of determining Executive’s Years of Service unless the
agreement pursuant to which the Subsidiary was acquired by Nucor Corporation
provides otherwise or Nucor Corporation otherwise agrees in writing to consider
such employment for purposes of determining Executive’s Years of Service.

2.    Employment. Nucor agrees to continue to employ Executive in the position
of Executive Vice President of Nucor Corporation, and Executive agrees to
continued employment in this position, subject to the terms and conditions set
forth in this Agreement, including the confidentiality, non-competition and
non-solicitation provisions which Executive acknowledges were discussed in
detail prior to and made an express condition of Executive’s continued service
as Executive Vice President of Nucor Corporation.

 

6



--------------------------------------------------------------------------------

3.    Compensation and Benefits During Employment. Nucor will provide the
following compensation and benefits to Executive:

(a)    Nucor will pay Executive a Base Salary of $580,000 per year, paid not
less frequently than monthly in accordance with Nucor’s normal payroll
practices, subject to withholding by Nucor and other deductions as required by
law. Executive’s base salary is subject to adjustment up or down by the Board at
its sole discretion and without notice to Executive.

(b)    Provided Executive remains in the position of an executive officer of
Nucor Corporation, Executive will be a participant in and eligible to receive
awards of incentive and equity-based compensation under and in accordance with
the applicable terms and conditions of the AIP, the LTIP, and the Equity Award
Plan, each as modified from time to time by, and in the sole discretion of, the
Committee or the Board.

(c)    Provided Executive remains in the position of an executive officer of
Nucor Corporation, Executive will be eligible for all other employee benefits
that are generally made available by Nucor Corporation to its executive
officers, including the Nucor Corporation Supplemental Retirement Plan for
Executive Officers (the “Supplemental Retirement Plan”), each as modified from
time to time by, and in the sole discretion of, the Committee or the Board.

4.    General Non-Compete Benefits Following Termination.

(a)    Executive shall be entitled to receive General Non-Compete Benefits from
Nucor Corporation as provided in Section 4(b) if (i) on the Date of Termination,
Executive is an executive officer of Nucor Corporation (as determined in the
Committee’s sole discretion), (ii) Executive’s employment with Nucor is
terminated for any reason (other than due to the Executive’s death), including
due to the Executive’s disability, voluntary retirement, involuntary termination
or resignation, and (iii) on or before the Date of Termination, Executive
executes a separation and release agreement in form and content reasonably
satisfactory to the Committee releasing any and all claims Executive has or may
have against Nucor as of the Date of Termination.

(b)    If Executive’s employment is terminated in circumstances entitling
Executive to General Non-Compete Benefits as provided in Section 4(a), Nucor
Corporation shall pay Executive General Non-Compete Benefits in an amount equal
to the greater of (i) 6 Month’s Base Pay or (ii) the product of (A) one Month’s
Base Pay and (B) the number of Executive’s Years of Service through the Date of
Termination; provided that, if Executive is under age 55 as of the Date of
Termination, Executive’s General Non-Compete Benefits shall not be less than the
sum of the value, as of the Date of Termination, of Executive’s forfeitable
deferred common stock units credited to Executive’s deferral account under the
LTIP and Executive’s forfeitable shares of restricted stock awarded under the
LTIP. (For the avoidance of doubt, the minimum amount of General Non-Compete
Benefits payable to Executive who is under age 55 as of the Date of Termination
shall not include the value of Executive’s forfeitable deferred common stock
units credited to Executive’s deferral account under the AIP or the value of any
forfeitable restricted stock units or forfeitable shares of restricted stock
awarded to Executive under the Equity Award Plan). Executive’s General
Non-Compete Benefits shall be reduced and offset, but not below zero, by any
severance pay or pay in lieu of notice required to be paid to Executive under

 

7



--------------------------------------------------------------------------------

applicable law, including, without limitation, the Worker Adjustment and
Retraining Notification Act or any similar state or local law. Subject to the
provisions of Section 26, General Non-Compete Benefits shall be paid at the time
and in the form described in Section 4(c).

(c)    Subject to the provisions of Section 26, if Executive’s employment with
Nucor is terminated for any reason other than Executive’s death, Executive’s
General Non-Compete Benefits shall be paid to Executive in 24 equal monthly
installments, without interest or other increment thereon, commencing with the
first month following the Date of Termination, provided, however, if Executive
dies during the first 12 months following Executive’s termination from
employment with Nucor, then Nucor will pay Executive’s estate the monthly
installments due pursuant to this Section 4(c) through the end of the 12th month
following Executive’s termination from employment with Nucor. If Executive dies
12 or more months after the termination of Executive’s employment with Nucor,
then Nucor’s obligations to make any installment payments under this
Section 4(c) will automatically terminate without the necessity of Nucor
providing notice, written or otherwise. If Executive is employed by Nucor at the
time of Executive’s death, Nucor’s obligations to make any payments of the
monthly installments pursuant to this Section 4(c) will automatically terminate
and Executive’s estate and executors will have no rights to any such payments.

5.    Change in Control Non-Compete Benefits.

(a)    Executive shall be entitled to receive Change in Control Non-Compete
Benefits from the Company as provided in this Section 5, in lieu of General
Non-Compete Benefits under Section 4, if (i) a Change in Control has occurred
and Executive’s employment with the Nucor is involuntarily terminated by Nucor
or is voluntarily terminated by Executive for Good Reason, provided that,
(x) such termination occurs after such Change in Control and on or before the
second anniversary thereof, or (y) the termination occurs before such Change in
Control but Executive can reasonably demonstrate that such termination or the
event or action causing Good Reason to occur, as applicable, occurred at the
request of a third party who had taken steps reasonably calculated to effect a
Change in Control, and (ii) on or before the Date of Termination, Executive
executes a separation and release agreement in form and content reasonably
satisfactory to the Committee releasing any and all claims Executive has or may
have against Nucor as of the Date of Termination. Change in Control Non-Compete
Benefits shall not be payable if Executive terminates employment with the
Company due to Executive’s death, disability, voluntary retirement or
resignation without Good Reason, provided that Executive may be entitled to the
General Non-Compete Benefits pursuant to Section 4.

(b)    If Executive’s employment is terminated in circumstances entitling
Executive to Change in Control Non-Compete Benefits as provided in Section 5(a),
Nucor Corporation shall pay Executive, in a single lump sum payment in cash, and
subject to Section 26, within 10 days of the Date of Termination, Change in
Control Non-Compete Benefits in an amount equal to the sum of:

(i)    the product of (A) 2 multiplied by (B) the sum of (1) Executive’s Base
Salary and (2) the greater of (x) 150% of Executive’s Base Salary and (y) the
average performance award under the AIP (including any deferred portion thereof
but excluding the related “Deferral Incentive” (as defined in the AIP)) for the
3 fiscal years prior to Executive’s Date of Termination, provided for purposes
of calculating such average, the performance award under the AIP for any year in
such 3 fiscal year period Executive did not hold Executive’s current position
shall be equal to the performance award under the AIP for such year for
Executive’s position as a percentage of base salary multiplied by Executive’s
Base Salary; and

 

8



--------------------------------------------------------------------------------

(ii)    if Executive’s Date of Termination occurs prior to the annual grant date
under the Equity Award Plan (which date is currently June 1) for the year in
which such Date of Termination occurs, an amount equal to the aggregate dollar
value of the base equity award and the performance-based equity award Executive
would have become entitled to receive under the Equity Award Plan for such year
if Executive’s employment had continued to the annual grant date.

(c)    Executive’s Change in Control Non-Compete Benefits shall be reduced and
offset, but not below zero, by any severance pay or pay in lieu of notice
required to be paid to Executive under applicable law, including, without
limitation, the Worker Adjustment and Retraining Notification Act or any similar
state or local law.

(d)    If Executive is entitled to Change in Control Non-Compete Benefits
pursuant to Section 5(a), Executive shall continue to be provided with medical,
dental, and prescription drug benefits comparable to the benefits provided to
Executive immediately prior to the Date of Termination, or if more favorable to
Executive, the Change in Control, for the duration of the Change in Control
Period with the same contribution rate for which Executive would have been
responsible if Executive had remained employed through the Change in Control
Period. Any benefits so provided shall not be considered a continuation of
coverage required under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended; provided that, if Executive becomes reemployed with another
employer and is eligible to receive medical, dental or prescription drug
insurance coverage under another employer-provided plan (regardless of whether
Executive actually enrolls under such coverage), then the medical, dental or
prescription drug insurance benefits provided pursuant to this Section 5(d)
shall be secondary to those provided under such other plan during such
applicable period of eligibility.

(e)    Upon a Change in Control, the obligations of Nucor Corporation to pay and
provide the Change in Control Non-Compete Benefits described in this Section 5
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which Nucor may have against Executive. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by Executive as a result of employment by
another employer, except with respect to the continued welfare benefits provided
under Section 5(d).

(f)    In exchange for Nucor Corporation’s agreement to make Executive eligible
for the compensation, payments and benefits set forth in this Agreement, and
other good and valuable consideration, Executive agrees to strictly abide by the
terms of Sections 10 through 15 of this Agreement.

6.    Duties and Responsibilities; Best Efforts. While employed by Nucor,
Executive shall perform such duties for and on behalf of Nucor as may be
determined and assigned to Executive from time to time by the Chief Executive
Officer of Nucor Corporation or the Board. Executive shall devote Executive’s
full time and best efforts to the business and affairs of Nucor. During the term
of Executive’s employment with Nucor, Executive will not undertake other paid
employment or engage in any other business activity without the prior written
consent of the Board.

 

9



--------------------------------------------------------------------------------

7.    Employment at Will. The parties acknowledge and agree that this Agreement
does not create employment for a definite term and that Executive’s employment
with Nucor is at will and terminable by Nucor or Executive at any time, with or
without cause and with or without notice, unless otherwise expressly set forth
in a separate written agreement executed by Executive and Nucor after the
Effective Date.

8.    Change in Executive’s Position. In the event that Nucor transfers,
demotes, promotes, or otherwise changes Executive’s compensation or position
with Nucor, the restrictions and post-termination obligations set forth in
Sections 10 through 15 of this Agreement shall remain in full force and effect.
Executive acknowledges and agrees that the benefits and opportunities being
provided to Executive under this Agreement are sufficient consideration for
Executive’s compliance with these obligations.

9.    Recognition of Nucor’s Legitimate Interests. Executive understands and
acknowledges that Nucor competes in North America and throughout the world in
Business. As part of Executive’s employment with Nucor, Executive acknowledges
Executive will continue to have access to and gain knowledge of significant
secret, confidential and proprietary information of the full range of operations
of Nucor. In addition, Executive will continue to have access to and contact
with vendors, suppliers, customers and prospective vendors, suppliers and
customers of Nucor, in which capacity Executive is expected to develop good
relationships with such vendors, suppliers, customers and prospective vendors,
suppliers and customers, and will gain intimate knowledge regarding the products
and services of Nucor. Executive recognizes and agrees that Nucor has spent and
will continue to spend substantial effort, time and money in developing
relationships with its customers, suppliers and vendors, that many customers,
suppliers and vendors are long term customers, suppliers and vendors of Nucor,
and that all customers, suppliers, vendors and accounts that Executive may deal
with during Executive’s employment with Nucor, including any customers,
suppliers, vendors and accounts acquired for Nucor by Executive, are the
customers, suppliers, vendors and accounts of Nucor. Executive acknowledges that
Nucor’s competitors, customers, suppliers and vendors would obtain an unfair
advantage if Executive disclosed Secret Information or Confidential Information
to a competitor, customer, supplier or vendor, used it on a competitor’s,
customer’s, supplier’s or vendor’s behalf (except for the benefit of Nucor), or
if Executive were able to exploit the relationships Executive develops as an
employee of Nucor to Solicit or direct business on behalf of a competitor,
customer, supplier or vendor.

10.    Covenant Regarding Nucor’s Secret Information.

(a)    Executive recognizes and agrees that Executive will have continued access
to Secret Information. Executive agrees that unless Executive is expressly
authorized by Nucor in writing, Executive will not use or disclose or allow to
be used or disclosed Secret Information. This covenant shall survive until the
Secret Information is generally known in the industry through no act or omission
of the Executive or until Nucor knowingly authorizes the disclosure of or
discloses the Secret Information, without any limitations on use or
confidentiality. Executive acknowledges that Executive did not have knowledge of
Secret Information prior to Executive’s employment with Nucor and that the
Secret Information does not include Executive’s general skills and know-how.

(b)    Notwithstanding anything to the contrary set forth in this Agreement,
pursuant to the federal Defend Trade Secrets Act of 2016, an individual will be
immune from criminal or civil liability under any federal or state trade secret
law for (i) the disclosure of a Trade Secret that is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (B) solely for the purpose of reporting or investigating a

 

10



--------------------------------------------------------------------------------

suspected violation of law; or (ii) a disclosure that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the Trade Secret to the
attorney of the individual and use the Trade Secret information in the court
proceeding, if the individual files any document containing the Trade Secret
under seal and does not disclose the Trade Secret, except pursuant to court
order.

11.    Agreement to Maintain Confidentiality; Non-Disparagement.

(a)    During Executive’s employment with Nucor and at all times after the
termination of Executive’s employment with Nucor, (i) Executive covenants and
agrees to treat as confidential all Confidential Information submitted to
Executive or received, compiled, developed, designed, produced, accessed, or
otherwise discovered by the Executive from time to time while employed by Nucor,
and (ii) Executive will not disclose or divulge the Confidential Information to
any person, entity, firm or company whatsoever or use the Confidential
Information for Executive’s own benefit or for the benefit of any person,
entity, firm or company other than Nucor. This restriction will apply throughout
the world; provided, however, that if the restrictions of this Section 11(a)
when applied to any specific piece of Confidential Information would prevent
Executive from using Executive’s general knowledge or skills in competition with
Nucor or would otherwise substantially restrict the Executive’s ability to
fairly compete with Nucor, then as to that piece of Confidential Information
only, the scope of this restriction will apply only for the Restrictive Period
(as defined below).

(b)    Executive specifically acknowledges that the Confidential Information,
whether reduced to writing or maintained in the mind or memory of Executive, and
whether compiled or created by Executive, Nucor, or any of its customers,
suppliers or vendors or prospective customers, suppliers or vendors, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who could obtain economic value from the disclosure or
use of the Confidential Information. Executive also acknowledges that reasonable
efforts have been put forth by Nucor to maintain the secrecy of the Confidential
Information, that the Confidential Information is and will remain the sole
property of Nucor or any of its customers, suppliers or vendors or prospective
customers, suppliers or vendors, as the case may be, and that any retention
and/or use of Confidential Information during or after the termination of
Executive’s employment with Nucor (except in the regular course of performing
Executive’s duties hereunder) will constitute a misappropriation of the
Confidential Information belonging to Nucor. Executive acknowledges and agrees
that if Executive (i) accesses Confidential Information on any Nucor computer
system within 30 days prior to the effective date of Executive’s voluntary
resignation of employment with Nucor and (ii) transmits, copies or reproduces in
any manner such Confidential Information to or for herself or any person or
entity not authorized by Nucor to receive such Confidential Information, or
deletes any such Confidential Information, Executive is exceeding Executive’s
authorized access to such computer system. Notwithstanding anything to the
contrary set forth herein, this Agreement shall not be construed to restrict
Executive from communications or disclosures that are protected under federal
law or regulation.

(c)    Executive agrees not to make any statements, written (including
electronically) or verbal, or cause or encourage others to make any statements,
written (including electronically) or verbal, that defame, disparage or in any
way criticize the personal or business reputation, practices, or conduct of
Nucor, or any of Nucor’s directors, managers, officers, employees, agents or
representatives. Executive acknowledges and agrees that this prohibition extends
to

 

11



--------------------------------------------------------------------------------

statements, written (including electronically) or verbal, made to anyone,
including but not limited to the general public, the news media, investors,
potential investors, any board of directors, industry analysts, competitors,
strategic partners, vendors, customers or Nucor employees, agents or
representatives (past and present), however, nothing set forth in this
Section 11(c) prohibits Executive from communicating, without notice to or
approval by Nucor Corporation, with any United States Federal Government agency
about a potential violation of a United States Federal law or regulation.

12.    Noncompetition. Executive hereby agrees that for the duration of
Executive’s employment with Nucor and for the duration of the Restrictive
Period, Executive will not, either individually or by or through any agent,
representative, entity, employee or otherwise, within the Restricted Territory:

(a)    engage in any Competing Business Activity, whether as an owner, partner,
shareholder, member, lender, employee, consultant, agent, co-venturer or in any
other capacity;

(b)    commence, establish, own (in whole or in part) or provide financing for
any business that engages in any Competing Business Activity, whether (i) by
establishing a sole proprietorship, (ii) as a partner of a partnership, (iii) as
a member of a limited liability company, (iv) as a shareholder of a corporation
(except to the extent Executive is the holder of not more than 2% of any class
of the outstanding stock of any company listed on a national securities exchange
so long as Executive does not actively participate in the management or business
of any such entity) or (v) as the owner of any equity interest in any such
entity;

(c)    provide any public endorsement of, or otherwise lend Executive’s name for
use by, any person or entity engaged in any Competing Business Activity; or

(d)    engage in work, whether for a competitor, customer, vendor or supplier of
Nucor or otherwise, that could reasonably be expected to call on Executive in
the fulfillment of Executive’s duties and responsibilities to reveal, rely upon,
or otherwise use Confidential Information or Secret Information.

13.    Nonsolicitation. Executive hereby agrees for the duration of Executive’s
employment with Nucor and for the duration of the Restrictive Period, Executive
shall not, either individually or by or through any agent, representative,
entity, employee or otherwise:

(a)    Solicit or attempt to influence any Customer or Supplier to limit,
curtail, cancel, or terminate any business it transacts with, or products or
services it receives from or provides to Nucor;

(b)    Solicit or attempt to influence any Prospective Customer or Supplier to
terminate any business negotiations it is having with Nucor, or to otherwise not
do business with Nucor;

(c)    Solicit or attempt to influence any Customer or Supplier to purchase
products or services from an entity other than Nucor or to provide products or
services to an entity other than Nucor, which are the same or substantially
similar to, or otherwise in competition with, those offered to the Customer or
Supplier by Nucor or those offered to Nucor by the Customer or Supplier; or

 

12



--------------------------------------------------------------------------------

(d)    Solicit or attempt to influence any Prospective Customer or Supplier to
purchase products or services from an entity other than Nucor or to provide
products or services to an entity other than Nucor, which are the same or
substantially similar to, or otherwise in competition with, those offered to the
Prospective Customer or Supplier by Nucor or those offered to Nucor by the
Prospective Customer or Supplier.

14.    Antipiracy.

(a)    Executive agrees for the duration of the Restrictive Period, Executive
will not, either individually or through or by any agent, representative,
entity, employee or otherwise, solicit, encourage, contact, or attempt to induce
any employees of Nucor (i) with whom Executive had regular contact with at the
time of, or at any time during the 12 month period immediately prior to, the
Date of Termination, and (ii) who are employed by Nucor at the time of the
encouragement, contact or attempted inducement, to end their employment
relationship with Nucor.

(b)    Executive further agrees for the duration of the Restrictive Period not
to hire, or to assist any other person or entity to hire, any employees
described in Section 14(a) of this Agreement.

15.    Assignment of Intellectual Property Rights.

(a)    Executive hereby assigns to Nucor Corporation Executive’s entire right,
title and interest, including copyrights and patents, in any idea, invention,
design of a useful article (whether the design is ornamental or otherwise), work
product and any other work of authorship (collectively the “Developments”), made
or conceived solely or jointly by Executive at any time during Executive’s
employment by Nucor (whether prior or subsequent to the execution of this
Agreement), or created wholly or in part by Executive, whether or not such
Developments are patentable, copyrightable or susceptible to other forms of
protection, where the Developments: (i) were developed, invented, or conceived
within the scope of Executive’s employment with Nucor; (ii) relate to Nucor’s
actual or demonstrably anticipated research or development; or (iii) result from
any work performed by Executive on Nucor’s behalf. Executive shall disclose any
Developments to Nucor’s management within 30 days following Executive’s
development, making or conception thereof.

(b)    The assignment requirement in Section 15(a) shall not apply to an
invention that Executive developed entirely on Executive’s own time without
using Nucor’s equipment, supplies, facilities or Secret Information or
Confidential Information except for those inventions that (i) relate to Nucor’s
business or actual or demonstrably anticipated research or development, or
(ii) result from any work performed by Executive for Nucor.

(c)    Executive will, within 3 business days following Nucor’s request, execute
a specific assignment of title to any Developments to Nucor Corporation or its
designee, and do anything else reasonably necessary to enable Nucor Corporation
or its designee to secure a patent, copyright, or other form of protection for
any Developments in the United States and in any other applicable country.

(d)    Nothing in this Section 15 is intended to waive, or shall be construed as
waiving, any assignment of any Developments to Nucor implied by law.

 

13



--------------------------------------------------------------------------------

16.    Severability. It is the intention of the parties to restrict the
activities of Executive only to the extent reasonably necessary for the
protection of Nucor’s legitimate interests. The parties specifically covenant
and agree that should any of the provisions in this Agreement be deemed by a
court of competent jurisdiction too broad for the protection of Nucor’s
legitimate interests, the parties authorize the court to narrow, limit or modify
the restrictions herein to the extent reasonably necessary to accomplish such
purpose. In the event such limiting construction is impossible, such invalid or
unenforceable provision shall be deemed severed from this Agreement and every
other provision of this Agreement shall remain in full force and effect.

17.    Enforcement. Executive understands and agrees that any breach or
threatened breach by Executive of any of the provisions of Sections 10 through
15 of this Agreement shall be considered a material breach of this Agreement,
and in the event of such a breach or threatened breach of this Agreement, Nucor
shall be entitled to pursue any and all of its remedies under law or in equity
arising out of such breach. If Nucor pursues either a temporary restraining
order or temporary injunctive relief, then Executive agrees to expedited
discovery with respect thereto and waives any requirement that Nucor post a
bond. Executive further agrees that in the event of Executive’s breach of any of
the provisions of Sections 10 through 15 of this Agreement, unless otherwise
prohibited by law:

(a)    Nucor shall be entitled to (i) cancel any unexercised stock options
granted under any senior officer equity incentive compensation plan from and
after the Effective Date (the “Post-Agreement Date Option Grants”), (ii) cease
payment of any General Non-Compete Benefits, Change in Control Non-Compete
Benefits and/or other similar payments (including those under the Supplemental
Retirement Plan) otherwise due hereunder, (iii) seek other appropriate relief,
including, without limitation, repayment by Executive of General Non-Compete
Benefits, Change in Control Non-Compete Benefits and/or other similar payments
(including those under the Supplemental Retirement Plan); and

(b)    Executive shall (i) forfeit any (A) unexercised Post-Agreement Date
Option Grants and (B) any shares of restricted stock or restricted stock units
granted under any senior officer equity incentive compensation plan that vested
during the 6 month period immediately preceding Executive’s termination of
employment (the “Vested Stock”) and (ii) forfeit and immediately return upon
demand by Nucor any profit realized by Executive from the exercise of any
Post-Agreement Date Option Grants or sale or exchange of any Vested Stock during
the 6 month period preceding Executive’s breach of any of the provisions of
Sections 10 through 15 of this Agreement.

Executive agrees that any breach or threatened breach of any of the provisions
of Sections 10 through 15 will cause Nucor irreparable harm which cannot be
remedied through monetary damages and the alternative relief set forth in
Sections 17(a) and (b) shall not be considered an adequate remedy for the harm
Nucor would incur. Executive further agrees that such remedies in Sections 17(a)
and (b) will not preclude injunctive relief.

If Executive breaches or threatens to breach any of the provisions of Sections
12, 13 or 14 of this Agreement and Nucor obtains an injunction, preliminary or
otherwise, ordering Executive to adhere to the Restrictive Period required by
the applicable Section, then the applicable Restrictive Period will be extended
by the number of days that Nucor has alleged that Executive has been in breach
of any of these provisions.

Executive further agrees, unless otherwise prohibited by law, to pay Nucor’s
attorneys’ fees and costs incurred in successfully enforcing its rights pursuant
to this Section 17, or in defending against any action

 

14



--------------------------------------------------------------------------------

brought by Executive or on Executive’s behalf in violation of or under this
Section 17 in which Nucor prevails. Executive agrees that Nucor’s actions
pursuant to this Section 17, including, without limitation, filing a legal
action, are permissible and are not and will not be considered by Executive to
be retaliatory. Executive further represents and acknowledges that in the event
of the termination of Executive’s employment for any reason, Executive’s
experience and capabilities are such that Executive can obtain employment and
that enforcement of this Agreement by way of injunction will not prevent
Executive from earning a livelihood.

18.    Reasonableness of Restrictions. Executive has carefully considered the
nature and extent of the restrictions upon Executive and the rights and remedies
conferred upon Nucor under Sections 10, 11, 12, 13, 14 and 17 and hereby
acknowledges and agrees that the same are reasonable in time and territory, are
designed to eliminate competition which would otherwise be unfair to Nucor, do
not interfere with Executive’s exercise of Executive’s inherent skill and
experience, are reasonably required to protect the legitimate interests of
Nucor, and do not confer a benefit upon Nucor disproportionate to the detriment
to Executive. Executive certifies that Executive has had the opportunity to
discuss this Agreement with such legal advisors as Executive chooses and that
Executive understands its provisions and has entered into this Agreement freely
and voluntarily.

19.    Applicable Law. Executive’s primary place of employment is Nucor’s
corporate headquarters located in Charlotte, North Carolina. Accordingly, this
Agreement is made in, and shall be interpreted, construed and governed according
to the laws of, the State of North Carolina, regardless of choice of law
principles of any jurisdiction to the contrary. Each party, for themselves and
their successors and assigns, hereby irrevocably (a) consents to the exclusive
jurisdiction of the North Carolina state and federal courts located in
Mecklenburg County, North Carolina and (b) waives any objection to any such
action based on venue or forum non conveniens. Further, Executive hereby
irrevocably consents to the jurisdiction of any court or similar body within the
Restricted Territory for enforcement of any judgment entered in a court or
similar body pursuant to this Agreement. This Agreement is intended, among other
things, to supplement the provisions of the North Carolina Trade Secrets
Protection Act and the Defend Trade Secrets Act of 2016, each as amended from
time to time, and the duties Executive owes to Nucor under North Carolina common
law, including, but not limited to, fiduciary duties owed by Executive to Nucor.

20.    Executive to Return Property. Executive agrees that upon (a) the
termination of Executive’s employment with Nucor and within 3 business days
thereof, whether by Executive or Nucor for any reason (with or without cause),
or (b) the written request of Nucor, Executive (or in the event of the death or
disability of Executive, Executive’s heirs, successors, assigns and legal
representatives) shall return to Nucor any and all property of Nucor regardless
of the medium in which such property is stored or kept, including but not
limited to all Secret Information, Confidential Information, notes, data, tapes,
computers, lists, customer lists, supplier lists, vendor lists, names of
customers, suppliers or vendors, reference items, phones, documents, sketches,
drawings, software, product samples, rolodex cards, forms, manuals, keys, pass
or access cards and equipment, without retaining any copies or summaries of such
property.    Executive further agrees that to the extent Secret Information or
Confidential Information are in electronic format and in Executive’s possession,
custody or control, Executive will provide all such copies to Nucor and will not
keep copies in such format but, upon Nucor’s request, will confirm the permanent
deletion or other destruction thereof.

21.    Entire Agreement; Amendments. This Agreement supersedes, discharges and
cancels all previous agreements regarding Executive’s employment with Nucor,
including without limitation that certain Executive Employment Agreement by and
between Nucor Corporation and Executive dated as of September 28, 2007, and
constitutes the entire agreement between the parties with regard to the subject

 

15



--------------------------------------------------------------------------------

matter hereof. No agreements, representations, or statements of any party not
contained herein shall be binding on either party. Further, no amendment or
variation of the terms or conditions of this Agreement shall be valid unless in
writing and signed by both parties.

22.    Assignability. This Agreement and the rights and duties created hereunder
shall not be assignable or delegable by Executive. Nucor may, at its option and
without consent of Executive, assign or delegate its rights and duties
hereunder, in whole or in part, to any successor entity or transferee of Nucor
Corporation’s assets.

23.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Nucor and Executive and their respective permitted successors,
assigns, heirs and legal representatives.

24.    No Waiver. No failure or delay by any party to this Agreement to enforce
any right specified in this Agreement will operate as a waiver of such right,
nor will any single or partial exercise of a right preclude any further or later
enforcement of the right within the period of the applicable statute of
limitations. No waiver of any provision hereof shall be effective unless such
waiver is set forth in a written instrument executed by the party waiving
compliance.

25.    Cooperation. Executive agrees that both during and after Executive’s
employment, Executive shall, at Nucor’s request, render all assistance and
perform all lawful acts that Nucor considers necessary or advisable in
connection with any litigation involving Nucor or any of its directors,
officers, employees, shareholders, agents, representatives, consultants,
clients, customers, suppliers or vendors. Executive understands and agrees that
Nucor will reimburse Executive for any reasonable documented expense Executive
incurs related to this cooperation and assistance, but will not be obligated to
pay Executive any additional amounts.

26.    Compliance with Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, if (a) Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of Code as of the Date of Termination and (b) any
amount or benefit that Nucor determines would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of Executive’s
separation from service, then to the extent necessary to comply with Code
Section 409A: (i) if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the 7th
month following the Date of Termination, and (ii) if the payment, distribution
or benefit is payable or provided over time, the amount of such non-exempt
deferred compensation or benefit that would otherwise be payable or provided
during the 6 month period immediately following the Date of Termination will be
accumulated, and Executive’s right to receive payment or distribution of such
accumulated amount or benefit will be delayed until the earlier of Executive’s
death or the 7th month following the Date of Termination and paid or provided on
the earlier of such dates, without interest, and the normal payment or
distribution schedule for any remaining payments, distributions or benefits will
commence.

For purposes of this Agreement, the term “separation from service” shall be
defined as provided in Code Section 409A and applicable regulations, and
Executive shall be a “specified employee” during the 12 month period beginning
April 1 each year if Executive met the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (applied in accordance with the regulations thereunder
and disregarding Section 416(i)(5) of the Code) at any time during the 12 month
period ending on the December 31 immediately preceding the Date of Termination.

[Signatures Appear on Following Page]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Nucor Corporation have executed this Agreement
to be effective as of the Effective Date.

 

EXECUTIVE

/s/ Ladd R. Hall

Ladd R. Hall

NUCOR CORPORATION

By:

 

/s/ Leon J. Topalian

Its:

 

President and Chief Executive Officer